28. Family life and study (vote)
- Panayotopoulos-Cassiotou report
- Before the vote on paragraph 24
(SV) I have an oral amendment to the second clause of paragraph 24. I shall read it in Swedish: Parliament 'calls, furthermore, on the Member States to count maternity and parental leave during a period of study towards women's/men's aggregate time spent in work and their retirement pension entitlement periods, with a view to meeting fully the goal of genuine gender equality'. The word 'men's' should, then, be added.
(The oral amendment was accepted)
President. - That concludes the vote.